Citation Nr: 1003533	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  09-10 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability of the right ear.

2.  Entitlement to an initial compensable disability rating 
for scarring of the left eye.

3.  Entitlement to an initial compensable disability rating 
for a right elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1987, 
January 1991 to June 1991, January 2003 to October 2003, and 
January 2005 to November 2005. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction over the case was 
subsequently transferred to the Pittsburgh, Pennsylvania RO.

In November 2009, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The issues of entitlement to service connection for hearing 
loss disability of the right ear and entitlement to an 
initial compensable disability rating for a right elbow 
disability are addressed in the REMAND that follows the order 
section of this decision.


FINDING OF FACT

The Veteran's left eye chorioretinal scarring is productive 
of irregular or diminished image, but not diminished central 
visual acuity or concentric contraction of the visual field 
to 60 degrees or less.





CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, 
but no more, for scarring of the left eye have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.79, Diagnostic Codes 6011, 6061-6080 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial compensable disability 
rating for scarring of the left eye.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was provided complete VCAA notice by letter 
mailed in July 2006, prior to the initial adjudication of his 
claim.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded an 
appropriate VA examination in response to his claim.  Neither 
the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
his claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that VA has complied with its 
duties to notify and assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Under Diagnostic Code (DC) 6011, localized scars, atrophy, or 
irregularities of the retina that are centrally located with 
irregular, duplicated, enlarged or diminished image warrant a 
10 percent rating.  Scars, atrophy, or irregularities of the 
retina are rated based on visual impairment if this would 
result in a higher evaluation.  38 C.F.R. § 4.79, DC 6011.

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  A noncompensable 
disability rating is warranted for impairment of central 
visual acuity when vision in both eyes is correctable to 
20/40.  38 C.F.R. § 4.79, DCs 6061-6079 (2009).

Impairment of visual fields is rated under DC 6080, under 
which unilateral concentric contraction of the visual field 
to 60 degrees warrants a 10 percent rating.  38 C.F.R. 
§ 4.79.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

April 2006 VA optometry treatment notes indicate that the 
Veteran had visual acuity of 20/20 in both eyes.  These notes 
also indicate that the Veteran's pupils reacted normally to 
light, both directly and consensually, and that extraocular 
motilities were full.  It was noted that the cover test was 
orthophoric and confrontation fields were full.  The slit 
lamp examination showed normal corneas, anterior chambers, 
lids, lenses, sclera, and conjunctivae.  The contacts 
centered and moved well, and intraocular pressure was 20 
bilaterally.  Both direct and binocular indirect 
ophthalmoscopy was performed, and it was found that the 
posterior pole and peripheral fundi were healthy in both 
eyes.

The Veteran was provided a VA eye examination in August 2006.  
On that examination, the Veteran complained of a "blind 
spot" superotemporally in the left eye with blurring in that 
area of vision and flashes of light seen frequently in the 
left eye.  On examination, visual acuity test results were 
normal, with the Veteran seeing 20/20 bilaterally.  
Intraocular pressure was 19 bilaterally.  Examination of 
external ocular structure and function revealed normal pupils 
and papillary responses to light bilaterally, normal 
extraocular muscles function bilaterally, normal muscle 
balance, and full and normal gross peripheral visual fields 
by confrontation bilaterally.  The complained of area of 
blurring superotemporally in the left eye could not be 
demonstrated on visual field examination, but the examiner 
noted that he had no doubt that it existed, given the history 
of difficulties that the Veteran spoke of when shooting a 
rifle or pistol or other detailed visual functions.  Slit 
lamp examination of the anterior segments revealed normal 
cornea, anterior chamber, iris, and lens bilaterally.  Both 
eyes revealed normal disks and maculae.  Retinal examination 
of the left eye showed a pigmented area consistent with old 
scarring in the inferotemporal main arcade area between the 
macular center and the optic disk.  The Veteran was diagnosed 
as having service-connected trauma to the left eye, an area 
of chorioretinal scarring inferiorly in the left eye, and an 
otherwise healthy eye examination bilaterally.  The examiner 
stated that the area of chorioretinal scarring in the left 
eye and the blurry area complained of in the field of vision 
were caused by in service trauma.

During his November 2009 Board hearing, the Veteran testified 
that there was a blurry spot in the vision field of his left 
eye, and that he saw spots and flashes of light periodically.  

After reviewing the record, the Board finds that an initial 
disability rating for scarring of the left eye of 10 percent, 
but no more, is warranted.

Despite the inability of the August 2006 VA examiner to find 
an area of blurring superotemorally in the left eye on visual 
field examination, the Veteran's left eye chorioretinal 
scarring was determined by that VA examiner to be productive 
of a blurry area in the left eye vision field, consistent 
with the Veteran's complaints.  Thus, resolving reasonable 
doubt in the Veteran's favor, the Board finds the Veteran's 
left eye chorioretinal scarring to be productive of irregular 
or diminished image, and a 10 percent rating is warranted 
under DC 6011.

However, the Board finds that an initial rating in excess of 
10 percent is not warranted, as a rating based on visual 
impairment would not result in a higher evaluation.  The 
Veteran's central visual acuity has consistently been noted 
to be 20/20, and therefore a higher rating under DCs 6061 to 
6079 is not warranted.  Also, despite the Veteran's 
complaints of a blurry area in the left eye vision field, 
visual fields have been shown to be normal on examination, 
with visual fields on confrontation found to be full both in 
April 2006 and in August 2006, and there is no indication in 
the record that there has been concentric contraction of the 
visual field of the left eye to 60 degrees or less.  Thus, a 
rating under DC 6080 is not appropriate.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted a rating in excess of that 
discussed above.  See Fenderson v. Brown, 12 Vet. App. 119, 
126 (1999).

Finally, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b).  

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges the Veteran's contentions that his 
left eye disability has interfered with the performance of 
his job as a security police officer.  The Board does not 
doubt that the Veteran's disability has impacted his ability 
to work.  The assigned rating of 10 percent reflects that the 
disability is productive of impairment in earning capacity.

However, there is no indication in the record that the 
average industrial impairment from his disability would be in 
excess of that contemplated by the assigned rating, as the 
manifestations of the Veteran's disability, including 
irregular or diminished image in the left eye due to 
scarring, are contemplated by the schedular criteria.  In 
addition, the record reflects that the Veteran has not 
required frequent hospitalizations.

To the extent that the Veteran argues that limitations caused 
by his left eye disability negatively affect his ability to 
maintain performance levels at work, the Board notes that 
when the RO or Board evaluates whether the criteria in the 
rating schedule adequately correspond to the symptomatology 
and severity of a claimant's disability, § 3.321(b)(1) does 
not contemplate or require a calculation of the income that 
may not have been realized because of a service-connected 
disability.  Thun, 22 Vet. App. at 117.  Rather, it requires 
an assessment of whether the veteran's schedular disability 
rating adequately contemplates the average impairment in 
earning capacity from the veteran's disability.  Id. at 116 
(explaining that "given that the average impairment in 
earning capacity is the standard, within the current rating 
schedule, many veterans receiving benefits may experience a 
greater or lesser impairment of earning capacity than average 
as a result of their disability," but that "extraschedular 
consideration cannot be used to undo the approximate nature 
that results from the rating system based on average 
impairment of earning capacity authorized by Congress.").

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
the claim for extra-schedular consideration.


ORDER

An initial disability rating of 10 percent, but no more, for 
scarring of the left eye is granted, subject to the criteria 
applicable to the payment of monetary benefits.


REMAND

The Veteran's claim for service connection for hearing loss 
disability of the right ear was denied by the originating 
agency on the basis that audiological examination did not 
reveal hearing impairment severe enough to be considered a 
hearing loss disability according to VA regulations.  
However, the most recent audiological examination of record 
is dated in August 2006, and the Veteran testified during his 
November 2009 Board hearing that his right ear hearing loss 
had worsened significantly since his most recent audiological 
examination.  Therefore, the Veteran should be afforded a new 
VA audiological examination in order to determine whether he 
has a right ear hearing loss disability related to his period 
of service.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); and also VAOPGCPREC 11-95 (1995).

Also, subsequent to the originating agency's issuance of a 
Statement of the Case, the Veteran submitted a medical 
evaluation report from his private physician, dated in 
December 2008.  The report indicates that the Veteran's right 
elbow disability included mild radial nerve injury at or 
distal to the elbow, that a magnetic resonance imaging (MRI) 
report indicated radial collateral ligament injury at the 
lateral epicondyles, and that he continued to have moderate 
pain in the elbow with exertion.  As this evidence is 
pertinent to the Veteran's claim for an initial compensable 
disability rating for a right elbow disability, and has not 
been reviewed by the originating agency, the matter must be 
remanded.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2009).  
Furthermore, the Veteran should be afforded a new VA 
examination that includes an evaluation of whether, and to 
what degree, the Veteran has any nerve impairment due to his 
service-connected elbow disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to post-service treatment or 
evaluation of the Veteran's claimed 
disabilities.

2.	Then, the Veteran should be afforded a 
VA audiological examination to 
determine if he has right ear hearing 
loss disability related to his active 
service.  The claims folder must be 
provided to and reviewed by the 
examiner.  The results should conform 
to VA regulations governing evaluation 
of hearing loss.  The claims folder 
must be made available to and reviewed 
by the examiner.  Based on examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
Veteran's right ear hearing impairment 
is etiologically related to his active 
service.  The rationale for any opinion 
expressed must also be provided.

3.	The Veteran should be afforded an 
examination by an examiner with the 
appropriate expertise to determine the 
current nature and severity of his 
right elbow disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
should specifically indicate whether 
there is any nerve impairment related 
to service trauma or the service-
connected elbow disability.  If so, the 
examiner should identify the nerve(s) 
involved and indicate whether there is 
mild, moderate, or severe incomplete 
paralysis, neuritis, or neuralgia.  The 
RO or the AMC should ensure that all 
information required for rating 
purposes is provided by the examiner.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be issued to the 
Veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the 
case should be returned to the Board 
for further appellate action, if 
otherwise in order.




By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


